 

 

UNITED STARST Cay

 

 

EASTERN DISTRICT) SF IN
at 01 2p Pi 2y
UNITED STATES OF AMERICA, CLERK OF couRT

Plaintiff, | Case No. 20-CRD 0 -GR - 1 8 7

[18 U.S.C. §§ 113(aX6) and 1153(a)]
MITCHELL R. CROWE, Green Bay Division

Defendant.

 

INDICTMENT

 

THE GRAND JURY CHARGES THAT:
On or about June 25, 2020, in the State and Eastern District of Wisconsin, and within the
boundaries of the Menominee Indian Reservation,
MITCHELL R. CROWE,
being a Native American Indian, assaulted another, John Doe, by kicking him in the head,
causing John Doe serious bodily injury.

In violation of Title 18, United States Code, Sections 113(a)(6) and 1153(a).

 

Dated: LO -2Z0-4020

found oe

“MATTHEW D. KREGER
United States Attorney

 

Case 1:20-cr-00187-WCG Filed 10/20/20 Page 1of1 Document 1
